I cannot concur in the reversal of this judgment on the ground that the trial court erred in permitting impeaching testimony to contradict the witness Furr in his statement that "I did not look at that; I just kept my eyes on the work." Plaintiff had the right to ask Furr, his adversary's witness, if the ground was not pretty badly washed. Furr's answer was to the effect that he did not know. This was an important matter, involving the question of the amount of damages to which plaintiff was entitled. Thereupon, in the view of the *Page 638 
writer, it was permissible to introduce proof that Furr upon another occasion had stated that the ground was pretty badly washed and damaged by the flood. Nor do I think that the fact that the testimony upon which the impeachment was predicated was brought out on cross-examination, or was negative in its character, in any way affects the rule here stated. Craft v. State (Tex.Cr.App.) 31 S.W. 367, 368; Johnson v. Brown,51 Tex. 65, 75; Edwards v. Osman, 84 Tex. 656, 659, 19 S.W. 868; Shoemaker v. State, 58 Tex. Crim. 518, 126 S.W. 887; Weir v. McGee, 25 Tex.Supp. 21, and other cases cited in White's Code of Criminal Procedure, § 1116, subd. 2. If the impeaching testimony contained other matters injurious to defendant in addition to the fact that Furr had stated on a prior occasion that the field was pretty badly washed or damaged, an objection should have been urged to such extraneous matter, and not as to the impeaching testimony. In any trial one has the right by cross-examination, and even impeaching testimony, to test the good faith and integrity of an opposing witness. Ry. Co. v. Scurlock, 97 Tex. 305,78 S.W. 490; Ry. Co. v. Dyer, 76 Tex. 156,  13 S.W. 377. Otherwise I concur in the conclusions  reached by the majority.